DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species (a), shown in FIG. 3, in the reply filed on 02/09/2022 is acknowledged and appreciated.  
Claims 4 and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2019.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/234,877, filed on 12/28/2018.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 10/13/2020, 06/18/2021, and 06/25/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. JP 2015-028593 A to KONDO et al. (hereinafter “Kondo”) in view of Patent Pub. No. US 2004/0218867 A1 to Nakamura et al. (“Nakamura”).  Kondo and Nakamura were both cited in the IDS filed 10/13/2020. Pat. Pub. No. US 2016/0154187 A1 is an English language equivalent of Kondo and was also cited in the IDS. 
In re claim 1, Kondo discloses, see FIGS. 1-4, an optical receptacle (1/10), comprising: 
a fiber stub (5) including an optical fiber (2), a ferrule (3), and a first elastic member (4), the optical fiber (2) including cladding and a core for transmitting light, the ferrule (3) having a through-hole (3b) where the optical fiber (2) is fixed, the first elastic member (4) fixing the optical fiber (2) in the through-hole (3b); 
a holder (6) holding the fiber stub (5); and 

the fiber stub (5) having one end surface and another end surface (3a), the one end surface being on a side of the ferrule (3) optically connected to the plug ferrule, the other end surface (3a) being on a side opposite to the one end surface, 
the optical fiber (2) including a first portion on the other end surface side, a third portion on the one end surface side, and a second portion between the first portion and the third portion, 
the first portion extending in an axis direction, the axis direction being a direction in which the first portion, the second portion, and the third portion are arranged, 
the second portion extending in the axis direction, 
the third portion extending in the axis direction,
the first elastic member (4) being provided between the optical fiber (2) and an inner wall of the through-hole (3b), 
the holder (6) holding the other end surface side of the fiber stub (5), 
the sleeve (7) holding the one end surface side of the fiber stub (5). See paragraphs [0043]-[0062] of Kondo for further details. 

Thus, Kondo only differs from claim 1 in that he does not teach:
a core diameter at the first portion being smaller than the core diameter at the third portion, 
the core diameter at the second portion increasing from the first portion side toward the third portion side.
a change of the core diameter at the first portion in the axis direction being smaller 
a change of the core diameter at the third portion in the axis direction being smaller than the change of the core diameter at the second portion in the axis direction. 

Nakamura, on the other hand, teaches an optical fiber, see FIG. 1, that comprises: 
a core diameter at a first portion (2a) being smaller than the core diameter at a third portion (1a), 
the core diameter at a second portion (4) increasing from the first portion (2a) to the third portion (1a).  
a change of the core diameter at the first portion (2a) in an axis direction being smaller than a change of the core diameter at a second portion (4) in an axis direction, and
a change of the core diameter at the third portion (1a) in the axis direction being smaller than the change of the core diameter at the second portion (4) in the axis direction. See paragraphs [0029]-[0032] of Nakamura. 

In order to match a spot size of a coupled optical fiber with a different core diameter, the optical fiber (2) of Kondo would have been modified to have the differently sized portions taught by Nakamura, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Kondo combined with Nakamura.

In re claim 18, the first portion (2a), the second portion (4), and the third portion (1a) of 

In re claim 20, as seen in FIG. 1 of Nakamura, the core diameter of the first portion (2a) is substantially constant in the axis direction, and the core diameter of the third portion (1a) of is substantially constant in the axis direction.

Claim 2, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Nakamura as applied to claim 1 above, and further in view of Japanese Publication No. JP 2006-119633 A to Nakajima et al. (“Nakajima”).  Nakajima was cited in the IDS filed 10/13/2020. 
In re claim 2, Kondo in view of Nakamura only differs in that Nakamura does not mention a refractive index of the core at the first portion (2a), the refractive index of the core at the second portion (4), and the refractive index of the core at the third portion (1a) are equal to each other, 
a refractive index of the cladding at the first portion (2a) is smaller than the refractive index of the cladding at the third portion (1a), and 
the refractive index of the cladding at the second portion (4) increases from the first portion side  toward the third portion side.  

Nakajima, on the other hand, teaches that a core reduced diameter portion 12c may be formed by gradually reducing the core diameter itself of the core 12a, or may be formed by gradually increasing the refractive index of the core 12a. Nakajima further teaches that a core enlarged portion 13c may be formed by gradually increasing the core diameter itself or may be formed by 

In re claim 3, it follows from Nakajima’s teachings that a refractive index of the cladding at the first portion (2a), the refractive index of the cladding at the second portion (4), and the refractive index of the cladding at the third portion (1a) of Kondo in view of Nakamura would have been made equal to each other, while a refractive index of the core at the first portion (2a) is larger than the refractive index of the core at the third portion (1a), and the refractive index of the core at the second portion (4) decreases from the first portion side toward the third portion side since Nakajima teaches this is an alternative method to enlarge an optical fiber core. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Kondo combined with Nakamura, and further in view of Nakajima.

In re claims 5-7, the particular limitations would have also been obvious in view of Kondo combined with Nakamura and Nakajima because, as previously mentioned, Nakajima teaches the gradual reduction or gradual enlargement of a fiber core may be achieved by gradually increasing or decreasing the refractive index of the core. 

Claims 8, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Nakamura as applied to claim 1 above, and further in view of Japanese Publication No. JP 2005-208113 A to Nakajima et al. (“Kobayashi”).  Kobayashi was cited in the IDS filed 10/13/2020. 
In re claim 8, Kondo in view of Nakamura only differs in that neither teaches an outer diameter of the optical fiber at the second portion is smaller than the outer diameter of the optical fiber at the first portion. Kobayashi, on the other hand, teaches an outer diameter of an optical fiber at a second/middle portion (6) is smaller than the outer diameter of the optical fiber at a first/left side portion. See FIG. 1(b) of Kobayashi.  The configuration of Kobayashi is said to make it easier to connectorize and/or insert the optical fiber into a ferrule (7). In order to make it easy to insert the fiber stub (5) of Kondo into his ferrule (3), the outer diameter of the optical fiber of Kondo in view of Nakamura would have made smaller at the second portion than the outer diameter of the optical fiber at the first portion, per Kobayashi’s teachings, thereby obtaining the invention specified by claim 8.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 8 in view of Kondo combined with Nakamura, and further in view of Kobayashi.

In re claim 9, Kobayashi further shows in his FIG. 1(b) an outer diameter of the optical fiber at 

In re claim 19, the optical fiber of Kobayashi includes, at the second portion (6), a finest portion where an outer diameter is smallest, a change of an inner diameter of the through-hole of ferrule (7) is smaller than a change of the outer diameter of the optical fiber, a thickness of the first elastic member is largest at the finest portion, increases gradually from the first portion (2a) toward the finest portion, and increases gradually from the third portion (1a) toward the finest portion, and in an axis direction of the optical fiber, a length of the first elastic member provided between the second portion (4) and the inner wall is shorter than at least one of the length in the axis direction of the first elastic member provided between the first portion (2a) and the inner wall or the length in the axis direction of the first elastic member provided between the third portion (1a) and the inner wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
February 12, 2022